On Petition to Rehear
SWEPSTON, J.
Yerna Wrinkle, executrix, by this petition complains (1) of the adjudication of the costs of this appeal against the Estate, (2) of the failure of this Court in remanding the cause to direct the trial court to determine and allow a reasonable fee to the attorneys for the Estate in prosecuting this appeal.
The petition is overruled as to the adjudication of costs. The testatrix was the author of the necessity for the contest instituted by Mrs. Haven and a will contest brought in good faith, as this was, is a proceeding for the benefit of the Estate, the probate in solemn form of the true last will.
The petition is granted as to allowance of attorney’s fee and same is so ordered.
The petition as to the palpable clerical error is treated as a petition to correct the opinion for error apparent on its face; the Clerk is directed to make the correction on the face of the opinion and to notify all interested parties of same.
Anderson, P. J., and Howell, J., concur.